Exhibit 10.71

Director Retainer and Meeting Fees for Outside Directors

Retainer fees effective after 2005 Annual Meeting of Shareholders
Meeting fees effective October 1, 2004

Retainer Fees:     Director  $20,000   Chairman  $70,000   Vice Chairman 
$45,000     Board Meetings:  Director  $  1,350   Chairman  $  1,900   Vice
Chairman  $  1,700     Committee Meetings:  Director  $  1,350   Audit Chairman 
$  1,900   Other Committee Chairmen  $  1,700     Fees for Single-Topic
Telephonic  Conference Call Meetings:  Reg O or other matters  $     250  